 

Fill in this information to identify your case:

Debtor 1 Edward W. Van Dyck

“First Name "Middle Name tastName—i—i‘—sSCS
Debtor 2 Ruth Van Dyck
(Spouse if, filing} First Name — "MiddieName Last Name

United States Bankruptcy Courtforthe: BISTRICT OF NEW MEXICO

Casenumber
(if krown} (1 Check if this is an

amended filing

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 12415

 

If you are an individual filing under chapter 7, you must fill out this form if:
ll creditors have claims secured by your property, or

a you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and jessors you list
on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

Identify the creditor and the property that is collateral What do you intend to do with the property that Bid you claim the property
secures a debt? as exempt on Schedule C?
Creditor's Otero Federal Credit LUinion OJ Surrender the property. BNo
name: C] Retain the property and redeem it.
_ C1 Retain the property and enter into a CO Yes
Description of 2011 Ford F150 132000 miles Reaffirmation Agreement.
property Vehicle is being purchased W@ Retain the property and [explain]:

through a friend who signed the

securing debt: . '
vehicle loan documents; Debtors

pay the monthly amount _ Retain and pay — a
Creditors Pioneer Escrow Service CO Surrender the property. OC No
name: CO Retain the property and redeem it.
- CZ Retain the property and enter into a @ yes
Description of 1106 Ohio Ave Alamogordo, NM Reaffirmation Agreement.
property 88310 Otero County @ Retain the property and [explain]:
securing debt. Purchasing home through Real Property and [explainl:
Estate Contract _ Retain and pay

List Your Unexpired Personal Property Leases __
For any unexpired personal property jease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066), fill
in the information below. Do not fist real estate leases. Linexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p}(2).

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1

Software Copyright (c} 1996-2019 Best Case LLC - www.bestcase.com Best Case Bankruptcy

Case 20-10100-t7 Docé6 Filed 01/16/20 Entered 01/16/20 16:30:26 Page 1 of 2
Debtor? Edward W. Van Dyck

Debtor2 RuthVanDyck ee Case number (if known) ee _
Describe your unexpired personal property leases Will the lease be assumed?
Lessors name: Coldwell Banker Sudderth Nelson Inc F) No

M Yes

Description of leased Rental agreement for 428 Bandolier, Alamogordo NM 88310
Property:

GEG Sign Below oe Oo On ae

Under penalty of perjury, | declare that | have indicated my intention about any property of estate that secures a debt and any personal
property that is subject to an unexpired legse.

   
 
   

  

x : - ee
Edward W. Van Dyck uth VayDye
Signature of Debtor 1 Signature of Debtor 2
Date Date
Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2
Software Copyright (c} 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 20-10100-t7 Docé6 Filed 01/16/20 Entered 01/16/20 16:30:26 Page 2 of 2
